Exhibit 10.38

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

PROMISSORY NOTE

 

$500,000.00    March 9, 2010    Fort Lauderdale, Florida

FOR VALUE RECEIVED, the undersigned EDIETS.COM, INC. (hereinafter referred to as
“Maker”), promises to pay to the order of KEVIN A. RICHARDSON, II (hereinafter
referred to as “Payee”; Payee and any subsequent holder(s) hereof being
hereinafter referred to collectively as “Holder”), at the office of Payee at
Boston, Massachusetts or at such other place as Holder may designate to Maker in
writing from time to time, the principal sum of FIVE HUNDRED THOUSAND DOLLARS
($500,000.00), together with interest on so much thereof as is from time to time
outstanding and unpaid, at the rate hereinafter set forth, in lawful money of
the United States of America, such principal and interest to be paid in the
following manner:

The entire outstanding principal balance of this Promissory Note, together with
all accrued and unpaid interest and charges thereon, shall be due and payable on
April 1, 2011.

It is hereby expressly agreed that unless and until there is a default hereunder
interest shall accrue on the unpaid principal balance at the simple rate equal
to five percent (5%) per annum calculated on the actual number of days elapsed
in a 365 day year. In the event the principal is not paid in full within three
business days of the due date stipulated above, or any other default occurs
hereunder, then, from and after such date and until payment in full of the
amount due hereunder, interest shall accrue on the outstanding principal balance
of this Promissory Note at the simple rate equal to ten percent per annum (10%).
Time is of the essence of this Promissory Note. Maker agrees to pay all costs
and expenses of collection of the indebtedness evidenced by this Note including
15% of the amount of principal and interest involved as attorneys’ fees (if
collected by or through an attorney) in connection with such collection.



--------------------------------------------------------------------------------

Presentment for payment, demand, protest and notice of demand, dishonor, protest
and non-payment and all other notices are hereby waived by Maker. No acceptance
of a partial installment, late payment or indulgences granted from time to time
shall be construed (i) as a novation of this Promissory Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the right
of Holder thereafter to insist upon strict compliance with the terms of this
Promissory Note, or (ii) to prevent the exercise of any right granted hereunder
or by the laws of the State of Florida; and Maker hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Promissory
Note or any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Promissory Note, shall operate to
release, discharge, modify, change or affect the original liability of Maker
under this Promissory Note, either in whole or in part, unless Holder agrees
otherwise in writing. This Promissory Note may not be changed orally, but only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

This Promissory Note is intended as a contract under and shall be construed and
enforced in accordance with the laws of the State of Florida. The undersigned
hereby certifies that this Promissory Note has been executed by Maker and
delivered to Payee in the State of Florida.

If from any circumstances whatsoever, fulfillment of any provision of this
Promissory Note or of any other instrument evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
action be possible under this Promissory Note or under any other instrument
evidencing or securing the indebtedness evidenced hereby, that is in excess of
the current limit of such validity, but such obligation shall be fulfilled to
the limit of such validity.

As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective heirs, successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law.

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.

 

    Maker:     EDIETS.COM, INC.

/s/ Thomas Hoyer

    By:  

/s/ Kevin N. McGrath

Witness       Title:   President     Address:   1000 Corporate Drive        
Suite 600         Fort Lauderdale, FL 33334